Title: To George Washington from Rufus Putnam, 25 April 1783
From: Putnam, Rufus
To: Washington, George


                        
                            
                            Dear General
                            Massachusetts Hutt April 25th 1783
                        
                        Inclosed are Some propositions for the establishment of a Continental Militia—I am aware their are many
                            objection lying against the Scheme, but I See none but what I think may be fairly —but if I am
                            mistaken and their is in Such an Establishment, as I have hinted any thing which the Citizens of America ought to feare as
                            Tending To Undermine their libertyes—your Excellencys, candor will not Inpute to the badness of my Heart—and the Same
                            Candor will excuse the  encorrectness of my Pen in this as well as 
                            other performance—I am Sir with all posable respet your Excellency Most obedient Humble Servant
                        
                            R. Putnam
                        
                        
                            Thoughts on a Peace Establishment For The United States of America.
                            America is by no means to place her principle Security, in walled Towns & the multitude of her
                                Fortresses, nor is She in time of Peace to be at the expence of a reguler Army; Sufficient
                                for the defence of every part of her Territorys, Should they be invaided—yet unless her harbours (at least the
                                principle ones) are Secured by Fortifications and Small Garisons, her Sea Ports are liable to be Surprized, plundered
                                and burnt or laid under contributions by a few Ships of War; and if Aided by Land Forces an Enimy might in Some of
                                them, So establish him Self, in a very Short time as to render it very defiquelt to drive him out. 
                            Her Frontiers Should also be So Secured by Forts and Garisons in such manner as at least might retard,
                                the opperations of an Enemy till the Truce of the Country may be collected to oppose him.
                            Among the Sea Ports New york claims the first attention. no Spot on the Continant, the possession of
                                which is of So much Consequence to the United States as that, and with a very little expences compained with the
                                object, may be rendered perfectly Secure against any Surprise or Insult whatever.
                            Falmouth in the provence of Main is the next Harbour eastward that ought to claim the attention of
                                Congress. it is in the very Neighbourhood of Halifax the Country but thinly Setteled the Harbour is deep and Spacious,
                                the Town on a peninsula, and Should an enemy establish him Self there the whole eastern Country would be in Danger of
                                being lost.
                            Penobscot or Major Bagadure is still further east has also a Spacious Harbour and is the Source, I am
                                told, from whence the eastern States are to expect the most of their Masts Sparr and lumber, there
                                are also in the Back Country Several Tribes of Indians.
                            From New York Southward Charles Town and Savanna are the first I Suppose Intiteled to the Notice of Congress,
                                they have the Spaniards on their Right and Savages in the rear, are properly the Frontier, on that quarter and I am
                                told the Country is but thinly peopeled.
                            their are other Harbours and Seaports of very great consequence but I think they will be perfectly saif
                                in the hands of the States to which they belong and Should Congress Interfear in the matter it might give very grate
                                Jealousy at least to Some of them.
                            In point of Importence next to the City & Harbour of New york, the North Rivers & the
                                    Community between New york and Canada ought to Claim the first attention, for whoever attempts
                                the Conquest of America will in my opinion, if he acts right endevor to Establish him Self on the
                                Hudson and by a chain of posts in that quarters to Seperate the eastern from the midle and Southern States, on this
                                    Communication then Congress Should always keep an eye and never Suffer an enimy, Foreign or
                                Domistic, to fix himself on any part of it.
                            West Point is prehaps as well Sittuated for the Grand Arsanal of America as
                                any place whatever and by dismanteling Most of the out Works, a much Smaller Garison will be
                                regained then in its present State, this Garison Should consist Cheifly of artillery men and Include alson one Company
                                of Artificers—here Should all the Carage and apperates for the Artillery be made, here Should the Art of Gunnery and
                                Fortification be taught, and from hence Should the Artillery Companys detached to other Posts be releved at least once
                                in three year.
                            Besides West Point there will undoubtedly be other Arsanals established both east and west that will
                                require Small Guards.
                            I consider Stoney point as an appendage to West Point whither the former remain in its present State or a
                                reguler Fortification be built there; which is a Subject worth consideration.
                            In order to prevent a Surprize from Canada by way of Lake Champlain, if the Situation will admit a Fort
                                Should be built at Windmill Point or Point. au Feir, or Some where near the Forty fifth Degree of Lattitude, and the
                                River or Lake So Obstructed as forever to shut the British out of it—this matter I concieve to be worth attention and
                                examination, for if practicable then in case of a War with Great Briton it will prevent
                                their makeing themselves masters of the Lakes and at the Same time it will give great Security to the that part of the
                                Country called the Hamshire Grants and other Setlers near the Lake and will also aide us in Introducing an army into
                                Cannada when ever that Should be Thought proper—in the mean time it will be a means of checking any Illicit trade in
                                that quarter, interrupt the wicked Correipondence, and be a good means to prevent the revolt of the Virmonteres Should
                                they have it in Contemplation.
                            But if no place can be found Sutable for a Fortification further Northward then Crown Point then, that Should be fixed on, the Lake is Narrow here its pasage esily obstructed, and the
                                Sittuation elligable for an Independent Strong Work of any Size you please.
                            The Necessity of a Fortress Somewhere on Lake Champlain to prevent any Sudden Eruption from Cannada into
                                the provence of Newyork I think is obvious and if one is established there, Some Intermediate Posts will be necessary
                                between that and Albany for the Lodgment and Security of the Stoars that may be Sent Northward Viz. one at Fort George
                                and another at the landing at the further end of Lake George but a Block House or even a Stockade with a
                                very few Troops as a Guard will be Sufficient.
                            Albany will no doubt require Some Troops as it will be the place for Lodging at least for time the Stores
                                designed for the Northern and Western Frontear.
                            To keep the Western Savages in Awe to protect and regulate our Trade with them and prevent any insidious
                                practices of our British and Spanish Neighbours, as far as posable, Some Fortresses and Small regular Establishment is
                                absolutely necessary.
                            The British used to Send their Supplys to Niagara & Detroit From Canada, of Course  under the Necessity of keeping a Post at Oswego, but in our present Sittuation I conceive
                                that all our Supplys for the Country on the Lakes must pass that way, and besides in order to protect the Frence
                                Settlement above Detroit, Encourage their emigration from Cannada and Secure the post in that Quarter from Surprize, our
                                Force Should be much greater even in time of peace then what the British Used to keep—they had only the Savages to
                                guarde against we have them and the Savages Both to look too.
                            if we wish to secure the people of Illinois from the Surprize of the Spaniards our force There Should
                                always be equil to theirs.
                            To Secure the Communication between Fort Pitt and Illinoise to give Protection to the Inhabitents Setled
                                on the Warters of the Ohio to awe the Southern Indians and check any attempt that may be made up that River. I beleve
                                Several Small Post on or near the Ohio will be found necessary—perhaps the place where Fort Massac Stood, 26 miles
                                from the mouth of the Ohio, may be found a proper spot for one of those Intermediate posts.
                            In time of War a Navel Superiority on the Western Lakes may be more likely to fall to the Share of the
                                British then to us, or at least the Superioriety is unsertain. I wish therefore to suggest the propriety of opening
                                Some other Communication with Lake Erie, then that through Lake Ontario, by which Niagara Detroit &c.
                                &c. may recive Supplys. in case of Necessity, for besides the Idea of the British haveing a Navel Superiorety
                                in Lake ontario Should Niagara by any misfortune be taken; with it we must loose the whole Western World, unless Some
                                other Communication is opened with it than at present.
                            This Communication may be made from Fort Pitt to Presque Isle, but I think the most Elligable is From
                                Fort Pitt by Big Bever Creek Kishkuske and Cayahoga or Down the Rivers from: Fort Pitt to yallow Creek from thence by
                                Tuscarawas to Cayahoga and Lake Erie.
                            But I wish to propose for Consideration a much more extensive plan, attended with very little additional
                                expence and when considered in an extensive point of Vew I concive to be of very great consequence, Viz. to fix a post
                                at the Mouth of the Cayahoga River; a 2d at the one mile portage between the Heads of the Cayahoga and Muskingum
                                Rivers; a 3d at Tuscarawas; a 4th at the Forks of Muskingum; or Delleware Town; a 5th Near Wills Town; a Sixth near
                                the Mouth of Muskingum; a 7th near the Hockhocking; an 8th on the great Kanhawa—Some Such Chain of
                                Posts in that Quarter I conceive would give Such Encouragement not only to those who have lands on this Side the Ohio
                                but also to Such as may obtain grants on the other Side; as would Induce Such Emigrations to that Quarter, that with
                                in a few years the Country West of the Allegheny Mountains would not only be able to feed all our Garisons in the
                                Western World, but render that Frontear perfectly Secure—The Savages about the Waters of the Mohawk Susquehannah
                                Oswego and Ohio—when they See them Selves encompassed with forts and garisons would Undoubtedly behave very submissive
                                or move further afeild.
                            The expence of Building these Post will be very Small, a good Stocade with proper
                                Flankers will be abundantly sufficient in all instances except the one at the Mouth of the Cayahoga, which will
                                require more attention, nor will it require any Considirable, if any, increase of Troops; as Fort Pitt and Some other
                                Posts will require a less Number in this case then would be other wise necessery.
                            Haveing made these observations I will propose then the following establishment for
                                examination viz.
                            3 Regiments of Infentry 
                            1 Regiment of Artillery
                            1 Company of Artificers
                            The Regiment of Artillery to consist of 12 Companys and in every other respect on their present
                                establishment.
                            The Company of Artificers to be atached to the Artillery then establishment the same as at present.
                            In time of peace and especially when we are consulting Garison establishments, I See no Use for Light
                                Companys if Light Troops are wanted on the Western—Frontear their Should be a pirticuler provision for it in the
                                formation of the Corps designed for that Quarter—I have always ben of opinion that we have too many General
                                    Field & Staff officers on our presect establishment. Their numbers have ben Undoubtedly
                                Increased through a kind of necessity Introduced by a repeated reduction of Regiments (but field officers have always
                                ben too many) we have followed the British mode as to Numbers but it Seems have not only considered that a British
                                Regt is Rarily commanded by its Colonel who are for the most part General officers and hold their Regts mearly as a
                                Sinecure—for these reason among others I propose the following establishment for an American Regiment of Foot. One
                                Regt of Foot to Consist of 1 Colonel, 2 Lieutent Colonels, 2 Majors, 16 Captains, 16 Lieutenants, 16 Ensignes, 1
                                Chaplin, 1 Adjutent, 1 Pay Master, 1 Qr Master, 1 Surgeon, 1 Mate, 1 Leut. Major, 1 Qr M. Serjeant, 1 Drum Major, 1
                                Fife Major, 80 Serjents, 16 Drumers, 16 Fifes, 1088 Rank & file.
                            This arrangement gives each company its present establishment of officers and men admits of 4 Battallions
                                each Commanded by a Lieut. Colo. or Major and the whole commanded by a Colonel.—the following Schedule of Posts and
                                Garrisons may further discover the propriety of Such arrangement Viz.

                            
                                
                                     
                                    South Carolina & Georgia
                                      
                                    4
                                
                                
                                    
                                    Illinoue and Fort Massac
                                    
                                    4
                                
                                
                                    
                                    Fort Pitt
                                    
                                    1
                                
                                
                                    
                                    Mouth of Cayahoga
                                    
                                    2
                                
                                
                                    
                                    On the Waters of the Muskingum and Ohio
                                    
                                    5
                                
                                
                                    
                                    
                                    
                                    16 Companys 1 Regiment
                                
                                
                                    
                                    Michilimacknac
                                    
                                    4
                                
                                
                                    
                                    Detroit
                                    
                                    4
                                
                                
                                    
                                    Niagara
                                    
                                    4
                                
                                
                                    
                                    Oswego
                                    
                                    4
                                
                                
                                    
                                    
                                    
                                    16 Company 1 Regiment
                                
                                
                                    
                                    On Lake Champlain
                                    
                                    4
                                
                                
                                    
                                    Albany, Fort Stanwise, Lake George and the
                                    
                                    
                                
                                
                                    
                                    Communacation in the Northn & Western Quarters
                                    
                                    3
                                
                                
                                    
                                    West Point and Dependencies
                                    
                                    3
                                
                                
                                    
                                    New York
                                    
                                    2
                                
                                
                                    
                                    Provence of Main
                                    
                                    4
                                
                                
                                    
                                    
                                    
                                    Total 48 companys, 3 Regt of 
                                    
                                
                            

                            The following Disposition of the 12 artillery Companys may also Shew the propriety of their Establishment
                                Viz.

                            
                                
                                     
                                    At West Point
                                     
                                    6
                                     
                                    Companys
                                
                                
                                    
                                    On Lake Champlain
                                    
                                    1
                                    
                                    Do
                                
                                
                                    
                                    Provence of Main
                                    
                                    1
                                    
                                    Do
                                
                                
                                    
                                    South Carolina & Georgia 
                                    
                                    1
                                    
                                    Do
                                
                                
                                    
                                    Oswego & Niagary
                                    
                                    1
                                    
                                    Do
                                
                                
                                    
                                    Detroit & Michilemacknac
                                    
                                    1
                                    
                                    Do
                                
                                
                                    
                                    Fort Pitt Cayahoga and
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    the Posts on that Frontier
                                    
                                    1
                                    
                                    Do
                                
                                
                                    
                                    One Regiment
                                    
                                    12
                                    
                                    Do
                                
                            

                            The Company of Artificers may also be considered as fixed at West Point.
                            the Regimental Staff officer Viz. Adjutant Pay Master & Qr Master Should not belong to any of the
                                Companys but in this respect their Establishment Should be the Same as at present.
                            The pay and Subsistence of the officers to be the Same as on the present establishment, except the Chaplin
                                Surgeon and Mate which Should be lowered at least 25 p. Cent—Because I beleve it is Below the British or that of any
                                other Nation when all their emoluments are taken into Consideration—because whoever engages as an officer on a Peace
                                establishment, is Supposed to make Arms his Profession for life, and the present established pay and Subsistence is
                                quite little enough to give Bread to a man agreably to the rank of life which an officer is Supposed to hold.
                            The pay of the Noncommissiond officers Should be the Same as at present, that of the privit Should not to
                                exceed 5 dollors pr month or 1/6 of a dollar per Day. one third of the pay
                                both of the Non commissioned officers and privits should be stoped to provide him with cloathing, the present
                                Establishment of Cloathing will be necessery, for which he Shall pay a Stipulated price, and all avearages to be
                                annually Setteled and paid.
                            The pay of officer and Soldier if posable to be made Weakly.
                            The officers, in the first Instence, to be taken in as near a proportion as posable from the Several
                                States (not Rank but) age Merit abilities and constitution Should determin the Choice; but it ware to be wished that
                                in future State lines may be totally laid aside, and in order to introduce Such a System, the pirticuler officers to
                                Compleat the Established Regiments being fixed on; In the formation of those regiments, officers who Now Belong to
                                different State lines; Should be Incorporated into the Same Coars as much as posable, this would be a means of
                                removeing those Sevral prejudices among officrs which are too apt to prevail, and also would make the Distribution of
                                the three years Men (now in service) among the Regiments thus formed; much more elligable—Such an arrangment of
                                officers; Such an Incorporation of men; and Such a detaching them to the different parts of the Empire will I think be
                                Some means of Uniteing and Sementing the whole.
                            Such an establishment as this (or Somthing like it) I concive may be Sufficient to
                                guard against Surprize, prevent the progress of an enimy for a Time, especially on the first breaking onto a War, which
                                is all that is to be expected from it, and all that in my opinion Congress ought to attempt by any establishment of
                                Troops, to be always keept in pay.
                            To be ready to meet an enimy on the first Breaking out of a War with an Army of respectable Troops—their
                                should be an Establishment of a regular Continantal Militia—A Scheme for which is next to be considered.
                        
                        
                            Propositions For the Establishment of A Continental Militia Submited to Consideration
                            First—All able bodied men between the age of 18 & 25 (or 20 & 25) years, other wise
                                liable to bair Arms in the State Militia Trained Bands Shall be enrolled and liable to Serve in the Continental
                                Militia.
                            2d The Field and Staff of each Regiment Shall Consist of 1 Colonel, 2 Lieut. Colonel, 2 Majors, 1
                                Adjutent, 1 Pay Master, 1 Qr Master, 1 Surgeon, 1 Mate, 1 Chaplin, 1 Leut. Majr, 1 Qr M. Sert 1 Drum Majr, 1 Fife
                                Majr. 16 Compys be Divided into  Battalls. Each company to consist of 1 Captain, 1
                                Lieutenent, 1 Ensigne, 5 Serjents, 3 Corporals, 1 Drumer, 1 Fifer, 65 Privets.
                            3d The Continantal Militia Shall Consist of 24 Such Regiments and will amount to 26,112 rank &
                                file.
                            4th Congress Shall every Seven years make an asessment of this Body of Troops on the Several States on
                                the same principels by which the Continantal Tax was laid the last year, preceeding Such asessmt.
                            5th The Leglishlatures of each State Shall Divide their State in to as many Districts as they Shall have
                                regiments assigned them. on Such principels as they Shall deam most equitable, the regimental Districts (by the
                                Leglishlature, or by persons authorized by them for that purpos) Shall be Subdivided into that of Battallions, and
                                these again into that of Companys districts; all which division Shall be made every Seven years: Viz. the next after
                                that in which Congress Shall have made the assesment on the States.
                            6th the Company Districts being thus fixed the Captain or the commanding officer, shall annually between
                                the 15th and 31st of December, make out a list, with the ages, of all the able Bodied men within his District Liable
                                to Serve in the Continantal Militia, and haveing appointed his Serjent Coporals, Drumers & Fifers, he Shall
                                Select Seventy of the youngest that remain on the aforesaid list (and return the names of the rest to the commanding
                                officer of the State Militia Company with in whose district they respectively reside) Sixty five, of the Seventy taken
                                as above, are to compose the privet of Such Company, for the ensuing year and the other five are to be considered as
                                supenumerarys and liable to be called on duty (only) in case of Sickness Death or removel of any of the Fixed Company.
                            7th after the first Institution of the Company their will be no Necessity of Makeing an Intire New
                                formation of it; the Commanding officer will have ocation, only to enroll Such as have arrived at the proper age (or
                                being by age liable to Serve, within the preceeding year have become Inhabitent or residents within his District,
                                which haveing Don the Disabled and next to them) those of the greatest age must be Discharged; till the Company is
                                reduced to the Standerd and the same rule is to be pursued, for recruiting the Company both in peace and War.
                            8th by this scheme every able bodied man liable to bare arms, at 18 or 20 years of age becomes a
                                    Continental Soldier and it is posable that he may continue so for 5 or 7 years. but as the
                                continantal Militia and the established regiments will not amount to more then 1/16 of the rateable polls and not more
                                then 1/18 of those liable to Bair Arms. the probility is that no man will Serve more then
                                three years at furthest.
                            9th the officrs Shall be appointed by the Govenors on executive athority of each State and commissioned
                                by Congress in the Same  Practiced at present in Continantal Army.
                            10th the officer shall take rank with the officers on the reguler continental establishment and their
                                relative rank with them and one another Shall be ditermind on the Same principles.
                            11th the Regiments Shall be numbered (with out destintion of State) and take rank next after those on the
                                reguler peace Establishment.
                            12 when ever these Troops are ordered out or to be  by regiment or Battallions they Shall be under the same regulations and Subject to martial Law
                                in the same maner as those on the Reegular Establishmt, and the Same Systim of disepline is also to govern them.
                            13th every Destrict of forme regiment Shall compose one grand division. within which
                                Congress Shall appoint a Major General and the General Staff necessry.
                            14 All officers shall be Inhabitents of and residents within the district to which they are appointed,
                                and a removal out of Such District Shall be deemed a resignation and Such officer Shall loose his rank or pretentions
                                to rank Should he be after wards appointed to another District in the Same maner as if he had resigned.
                            15 In order to give life and Motion to this Complex Army, their must be one
                                    Commander in Cheif from whome all ordors respecting the Continantal Militia as well as
                                the reguler Established Service Should Issue; the same in peace as in Time of War.
                            16th The Continantal Militia being thus formed they shall be liable in Companys or Squads, to Spend as
                                many days in Military exersies and disepline as other Militia are liable to performe by Companys, and in Battallion,
                                as many days as other State Militia are liable to perform by Regiments for which they shall recive no pay. and they
                                shall always be provided with the Same arms accoutrements & as other Militia are by law liable too; in
                                addition to which each man shall be provided with two white Hunting Shirts and two pair of White overhalls.
                            17th their Shall be one general place of randezvues and Deposet appointed for each Regiment where under
                                the care of the Qr Master, Shall be lodged a Sufficient Quantity of arms acoutrements ammunition tents Camp equipage
                                and one months provision for Such regiment furnished at the expense of the United States.
                            18th proper establishments Should be made for furnishing Teams when ever Necessary for the removel of
                                these Stoars and transport of the Necessary Bagage of the Regiment and for makeing the Qr Master or Store keeper
                                answerable for the due performance of the Trust reposed in him.
                            19th this Militia Shall anually take the field by
                                divisions or Regiments Some time in the month of September, and Continue out thirty days
                                dureing which period they shall perform all the Services and attend to the Minutia of Descipline the Same as an army
                                ought to do in time of War.
                            20 When thus Imbodied they shall be furnished with public arms acoutrement &c.—receive the same
                                rations and pay which is given to the regular Troops.
                            21 on the breaking out of the War (or when ever Congress Shall find it necessary to order it; they Shall
                                take the field and March to any part of the Continent required, and every Noncommissoned and Soldier will be held to
                                Service till he is 25 years of age unless Soon endischargd or released in the maner before provided.
                            22d In time of War or while these troops May be Called out in actual Service (except the 3 days before
                                mentioned) they shall be Intiteled to all the pay Cloathing and other emoluments of the reguler regiment and the Noncommissioned officer and privets Shall beside these alotments receive as a Gratuity or Bounty annually five Dollars on
                                the first day of January dureing their continuence in Service.
                            23d if a Man is allowed to provide a Substitute it Should not be for a Tearm less then that which he
                                him Self is liable to Serve and in case of the removel or disertion of Such Substitute he must provide another orSserve
                                in person.
                            24th the 24 Regiments in Noncommissend officers & privits will Consist of 28.066, the 3 regiments
                                of regular Foot, 3654, this may be properly Stiled the peace Establishmt 31.720.
                            25 In time of War may be added to each Regt one Company of Light Infantry and 1 of  4050. Total of Foot in time of War—35770.
                        
                    